Citation Nr: 1440324	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  08-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lower back disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right hand disability.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for vision problems.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for bilateral hip disability.

7.  Entitlement to service connection for a cervical spine disability.
8.  Entitlement to service connection for a psychiatric disability to include depression, anxiety, nervousness and PTSD.

9.  Entitlement to an initial compensable disability rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, July 2008, September 2010 and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran's representative submitted a request for the claims folder to be "placed under" Travel Board.  The Board interprets this to be a request for a Travel Board hearing for all issues on appeal.  The RO did not schedule the requested hearing and sent the Veteran's claims to the Board for appellate adjudication.  Thus, the Veteran's claims should be remanded to the RO to schedule the Veteran for a Board hearing at the local RO.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

